Citation Nr: 1549235	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), psychosis not otherwise specified (NOS), depression, and schizotypal personality disorder, to include as due to military sexual trauma (MST). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that while a claim of entitlement to service connection for a "nervous condition" was denied by the RO in July 1994, the Veteran's claim for PTSD is based on new diagnoses and is therefore is a "new claim."  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran claimed entitlement to service connection for PTSD. Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses his diagnoses during the appeal period of depression, psychosis NOS, and schizotypal personality disorder.  The Board has recharacterized the issue accordingly.

This matter was before the Board in January 2014 and December 2014, when it was remanded for further development.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has a diagnosis of a psychiatric disability, that the psychiatric disability, to include depression, was shown in service, and that the Veteran's diagnosed psychiatric disability is etiologically related to his active service.





CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD or depression, have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that his current diagnosis of PTSD stems from traumatic in-service events.  

Specifically, the Veteran contends that he was sexually assaulted by multiple women while stationed in Germany in 1979/1980.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002). 

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2015). 

However, the regulation above, which lessens the evidentiary burden on claimants who allege entitlement to service connection for PTSD based on a stressor related to the Veteran's fear of hostile military or terrorist activity, is not applicable to a claim for PTSD based on MST in cases involving a claimant's bare assertion that his or her stressors were related to a fear of hostile military activity.   See Acevedo v. Shinseki, 25 Vet.App. 286 (2012).  It was further noted that, to establish occurrence, an adequate medical report must rest on correct facts and reasoned medical judgment.  MST is a form of in-service personal assault, which is addressed in 38 C.F.R.  § 3.304(f)(5), the provisions of which will be explained and applied in the decision below.

Additionally, if a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2015).

Here, the Board acknowledges that the RO has already conceded the stressors claimed by the Veteran - being beaten by his sergeant and, in a separate incident, being raped by multiple women. 

Having acknowledged that, the Veteran's August 1976 entrance examination does not contain any notations as to any psychiatric issues, problems, or diagnoses.  The Veteran checked "no" to the question whether he has ever experienced "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."  He was examined and deemed normal and fit for service.  The Veteran's service treatment records (STRs) show that he had a psychiatric evaluation in May 1977 and the note stated that "no psychopathology [was] elicited" and that the Veteran was "psychiatrically cleared for administrative action deemed necessary by command. Case closed."  STRs also contain statements from health care providers which note that the Veteran "has had mild depression during his military career and state[d] that he has a nervous disposition[ ]" and that this depression increased when the Veteran was on a certain medication, and again decreased when the Veteran stopped taking said medication.  See April 2, 1985 note.  

On a March 1985 routine examination, the Veteran checked off "yes" for "frequent trouble sleeping," "depression or excessive worry" and "nervous trouble of any sort."  None of the Veteran's in-service records mentioned any psychiatric disorders which pre-existed his service.     

The Veteran's post-service VA medical treatment records show that he has ongoing diagnoses of PTSD, depression, psychosis NOS, and schizotypal personality disorder.  

The March 2010 VA examiner diagnosed the Veteran with schizotypal personality disorder.  A February 2014 VA examiner reported that the Veteran has not had depressive symptoms in the past two weeks, and that a personality disorder was likely, with schizotypal personality disorder fit the data best.  The February 2014 examiner also noted that that "it is just as likely that this individual had pathology prior to going into service, it is also less likely than not that one or both stressors played any role in the onset of recurrent psychiatric disability."
  
Both medical examiners stated that the Veteran likely had a pre-existing personality disorder.  Personality disorders are not compensable diseases or injuries within the meaning of Veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992). Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder.  

While this very well might be the case that the Veteran had, and continues to have, a pre-existing personality disorder, no such disorder was noted in service.  What was noted in service, based on his STRs and post-service medical records, was that the Veteran had and has a diagnosis of depression, and that the said diagnosis appeared during his active service and has continued since.  Whether his depression is co-morbid with a personality disorder is immaterial here.  As such, service connection for a psychiatric disability, to include depression, is granted.   

ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression, is granted.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


